                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    STATESVILLE DIVISION
                           CIVIL ACTION NO. 5:18-CV-00075-KDB-DCK

        BENJAMIN REETZ,

                  Plaintiff,

                  v.                                             ORDER

        LOWE'S COMPANIES, INC.;
        ADMINISTRATIVE
        COMMITTEE OF LOWE'S
        COMPANIES, INC.; AND AON
        HEWITT INVESTMENT
        CONSULTING, INC.,

                  Defendants.



       THIS MATTER is before the Court on the Plaintiff’s Motion for Partial Summary

Judgment (Doc. No. 134), Defendant Lowe’s Companies, Inc. and Administrative Committee of

Lowe’s Companies, Inc.’s (together “Lowe’s”) Motion for Summary Judgment (Doc. No. 137)

and Defendant Aon Hewitt Investment Consulting, Inc.’s (“Aon”) Motion for Summary Judgment

(Doc. No. 140).

       Summary judgment may be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56. When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Smith v. Collins,

964 F.3d 266, 274 (4th Cir. 2020). “Summary judgment cannot be granted merely because the

court believes that the movant will prevail if the action is tried on the merits.” Jacobs v. N.C.

Admin. Office of the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015) (quoting 10A Charles Alan



                                                    1

      Case 5:18-cv-00075-KDB-DCK Document 198 Filed 02/12/21 Page 1 of 3
Wright & Arthur R. Miller et al., Federal Practice & Procedure § 2728 (3d ed.1998)). “The court

therefore cannot weigh the evidence or make credibility determinations.” Id. at 569 (citing

Mercantile Peninsula Bank v. French (In re French), 499 F.3d 345, 352 (4th Cir. 2007)). “When

faced with cross-motions for summary judgment, the court must review each motion separately on

its own merits to determine whether either of the parties deserves judgment as a matter of

law.’” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (citation omitted).

       In reviewing the Parties’ more than 250 pages of supporting, opposition and reply briefs

(together with untold pages of exhibits), one point is abundantly clear – there are multiple

genuinely disputed issues of material facts that make summary judgment for any party

inappropriate. In general, the Parties do not dispute the well-established legal principles governing

the alleged breaches of Defendants’ fiduciary duty under ERISA with respect to Lowe’s 401(k)

plan (the “Plan”), which the Court has previously described. See Doc. No. 58. Rather, they argue

about the application of stridently disputed facts to those standards.

       In Lowe’s and Aon’s telling, the decision to change the structure of investment choices in

the Plan, to delegate authority to choose those investments to its investment consultant Aon as a

new delegated investment manager and the selection of one of Aon’s proprietary funds to replace

numerous existing investment options was the result of a careful, deliberate and thoughtful process

conducted with upmost loyalty and prudence. Plaintiff’s version of events is markedly different.

He contends that Lowe’s was led to blindly make unnecessary changes to the Plan by self-

interested Aon consultants who sought to promote Aon’s fledgling investment management

business and seed their unproven and ultimately unsuccessful proprietary funds with more than

$1 billion in investments from the Plan. Thus, according to Plaintiff, the challenged changes to the

Plan reflected wholesale disloyalty and imprudence.



                                                     2

      Case 5:18-cv-00075-KDB-DCK Document 198 Filed 02/12/21 Page 2 of 3
       Who has the better evidence? Where does the truth truly lay? These questions cannot and

should not be determined on cross-motions for summary judgment. Instead, the answers must be

found at trial, where the Court will have a full opportunity to weigh the evidence and assess the

credibility of the witnesses. Therefore, the Court finds that none of the parties have proven an

entitlement to summary disposition of this matter,1 and the Court will DENY all the cross-motions

for summary judgment.

                                            ORDER

       NOW THEREFORE IT IS ORDERED THAT:

           1. The Parties’ Cross-Motions for Summary Judgment (Doc. Nos. 134, 137 and 140)

              are DENIED; and

           2. This case shall proceed to trial on the merits in the absence of a voluntary

              resolution of the dispute among the parties.

       SO ORDERED ADJUDGED AND DECREED.


                                    Signed: February 12, 2021
                            2021




1
  Plaintiff notes that Lowe’s agreement to be responsible for any liability of its Administrative
Committee makes moot Plaintiff’s claims in Count II (and perhaps otherwise). The Court
encourages the Parties to streamline their presentation and arguments at trial in accordance with
this acknowledgement.
                                                    3

     Case 5:18-cv-00075-KDB-DCK Document 198 Filed 02/12/21 Page 3 of 3
